 

Exhibit 10.23

 

AMENDMENT NO. 1

TO

LOAN AND SECURITY AGREEMENT

 

This Amendment No. 1 to Loan and Security Agreement (this “Amendment”) is dated
as of November 10, 2015 (the “First Amendment Date”) and is entered into by and
among (a) (i) PARATEK PHARMACEUTICALS, INC. (“Inc.”), a Delaware corporation,
(ii) PARATEK PHARMA, LLC, a Delaware limited liability company (“LLC” and,
together with Inc., hereinafter collectively referred to as the “Borrower”) and
(iii) each of its subsidiaries (hereinafter collectively referred to as the
“Borrower”), (b) (i) HERCULES TECHNOLOGY II, L.P., a Delaware limited
partnership, (ii) HERCULES TECHNOLOGY III, L.P., a Delaware limited partnership,
and (iii) the several banks and other financial institutions or entities from
time to time parties to this Agreement (collectively, referred to as “Lender”)
and (c) HERCULES TECHNOLOGY GROWTH CAPITAL, INC., a Maryland corporation, in its
capacity as administrative agent for itself and the Lender (in such capacity,
the “Agent”).  Capitalized terms used herein without definition shall have the
same meanings given them in the Loan Agreement (as defined below).

 

Recitals

A.Borrower and Lender have entered into that certain Loan and Security Agreement
dated as of September 30, 2015 (as may be amended, restated, or otherwise
modified, the “Loan Agreement”), pursuant to which Lender has agreed to extend
and make available to Borrower certain advances of money.

B.Borrower and Lender have agreed to amend the Loan Agreement upon the terms and
conditions more fully set forth herein.

Agreement

NOW, THEREFORE, in consideration of the foregoing Recitals and intending to be
legally bound, the parties hereto agree as follows:

1.Amendments.

1.1Section 1.1.  The defined term “Excluded Accounts” in Section 1.1 is hereby
amended and restated in its entirety as follows:

“Excluded Account” means (i) any Account (including, for the avoidance of doubt,
any cash, cash equivalents or other property contained therein) to the extent,
and for so long as, such Account is pledged and used exclusively to secure
performance of obligations arising under clause (vi) of the defined term
“Permitted Liens”, and whether such pledge is by escrow or otherwise and (ii)
the Transcept Royalty Account.

 

--------------------------------------------------------------------------------

 

1.2Section 1.1.  Section 1.1 is hereby amended by adding the following defined
term in alphabetical order:

“Transcept Royalty Account” means Bank of America account no. xxxxxxxx1066,
provided that such account is exclusively used for and the only proceeds
transferred, deposited, maintained in such account are with respect to:  (i)
royalty payments on account of sales of Intermezzo and (ii) proceeds from any
sale of rights to receive the foregoing.

1.3Section 7.7.  Section 7.7 is hereby amended and restated in its entirety as
follows:

7.7Distributions.  Borrower shall not, and shall not allow any Subsidiary to,
(a) repurchase or redeem any class of stock or other equity interest other than
(i) pursuant to employee, director or consultant stock purchase or repurchase
plans or other similar agreements so long as an Event of Default does not exist
at the time of such repurchase and would not exist after giving effect to such
repurchase, and provided that the aggregate amount of all such repurchases does
not exceed $500,000, or (ii) conversion of any of its convertible securities
into other securities pursuant to the terms of such convertible securities or
otherwise in exchange thereof; provided, however, in each case (i) and (ii), the
repurchase or redemption price does not exceed the original consideration paid
for such stock or equity interest, or (b) declare or pay any cash dividend or
make a cash distribution on any class of stock or other equity interest, except
that (i) a Subsidiary may pay dividends or make distributions to Borrower or any
other Subsidiary of Borrower, provided that such Subsidiary has entered into a
Joinder Agreement and other documents as shall be reasonably requested by Agent
and (ii) Borrower or any Subsidiary may pay dividends consisting solely of
amounts contained in the Transcept Royalty Account, or (c) lend money to any
employees, officers or directors or guarantee the payment of any such loans
granted by a third party in excess of $100,000 in the aggregate or (d) waive,
release or forgive any Indebtedness owed by any employees, officers or directors
in excess of $100,000 in the aggregate.

1.4Section 7.16.  Section 7.16 is hereby amended and restated in its entirety as
follows:

7.16Post-Closing Deliverables. Borrower shall deliver to Agent, within thirty
(30) Business Days after the Closing Date, fully-executed Account Control
Agreements by and among LLC, Agent, and Bank of America, covering LLC’s account
no. xxxxxxxx9095, and (b) within thirty (30) days after the Closing Date,
endorsements to Borrower’s property and liability policies, which endorsements
shall name Agent as lender loss payee and additional insured and provide that
Agent shall receive prior notice of cancellation of such property and liability
policies.


2.Borrower’s Representations And Warranties.  Borrower represents and warrants
that:

2.1Immediately upon giving effect to this Amendment (i) the representations and
warranties contained in the Loan Documents are true, accurate and complete in
all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (ii) no Event of Default has occurred and
is continuing with respect to which Borrower has not been notified in writing by
Lender.

 

--------------------------------------------------------------------------------

 

2.2Borrower has the corporate power and authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement, as amended by
this Amendment.

2.3The certificate of incorporation, bylaws and other organizational documents
of Borrower delivered to Lender on the Closing Date remain true, accurate and
complete and have not been amended, supplemented or restated and are and
continue to be in full force and effect.

2.4The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized by all necessary corporate action on the
part of Borrower.

2.5This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against it in accordance with its
terms, except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, liquidation, moratorium or other similar laws of general
application and equitable principles relating to or affecting creditors’ rights;
and

2.6As of the date hereof, it has no defenses against the obligations to pay any
amounts under the Obligations.  Borrower acknowledges that Lender has acted in
good faith and has conducted in a commercially reasonable manner its
relationships with Borrower in connection with this Amendment and in connection
with the Loan Documents.

Borrower understands and acknowledges that Lender is entering into this
Amendment in reliance upon, and in partial consideration for, the above
representations and warranties, and agrees that such reliance is reasonable and
appropriate.

3.Limitation.  The amendments set forth in this Amendment shall be limited
precisely as written and shall not be deemed (a) to be a waiver or modification
of any other term or condition of the Loan Agreement or of any other instrument
or agreement referred to therein or to prejudice any right or remedy which
Lender may now have or may have in the future under or in connection with the
Loan Agreement (as amended hereby) or any instrument or agreement referred to
therein; or (b) to be a consent to any future amendment or modification or
waiver to any instrument or agreement the execution and delivery of which is
consented to hereby, or to any waiver of any of the provisions thereof.  Except
as expressly amended hereby, the Loan Agreement shall continue in full force and
effect.

4.Effectiveness.  This Amendment shall become effective upon the satisfaction of
all the following conditions precedent:

4.1Amendment.  Borrower and Lender shall have duly executed and delivered this
Amendment to Lender.

4.2Payment of Lender Expenses.  Borrower shall have paid all Lender Expenses
(including all reasonable attorneys' fees and reasonable expenses) incurred
through the date of this Amendment.

5.Counterparts.  This Amendment may be signed in any number of counterparts, and
by different parties hereto in separate counterparts, with the same effect as if
the signatures to each such counterpart were upon a single instrument.  All
counterparts shall be deemed an original of this Amendment. This Amendment may
be executed by facsimile, portable document format (.pdf) or similar technology
signature, and such signature shall constitute an original for all purposes.

 

--------------------------------------------------------------------------------

 

6.Incorporation By Reference.  The provisions of Section 11 of the Agreement
shall be deemed incorporated herein by reference, mutatis mutandis.

In Witness Whereof, the parties have duly authorized and caused this Amendment
to be executed as of the date first written above.

BORROWER:

PARATEK PHARMACEUTICALS, INC.

 

Signature:

/s/ Douglas W. Pagán

 

Print Name:

Douglas W. Pagán

 

Title:

Chief Financial Officer

 

 

PARATEK PHARMA, LLC.

 

Signature:

/s/ Douglas W. Pagán

 

Print Name:

Douglas W. Pagán

 

Title:

Chief Financial Officer

 

 

Accepted in Palo Alto, California:

 

AGENT:

HERCULES TECHNOLOGY GROWTH CAPITAL, INC.

 

Signature:

/s/ Ben Bang

 

Print Name:

Ben Bang

 

Title:

Associate General Counsel

 

 

LENDER:

HERCULES TECHNOLOGY II, L.P.,

a Delaware limited partnership

 

By: Hercules Technology SBIC Management, LLC,

its General Partner

 

By: Hercules Technology Growth Capital, Inc.,

its Manager

 

Signature:

/s/ Ben Bang

 

Print Name:

Ben Bang

 

Title:

Associate General Counsel

 

 

 

--------------------------------------------------------------------------------

 

HERCULES TECHNOLOGY III, L.P.,

a Delaware limited partnership

 

By: Hercules Technology SBIC Management, LLC,

its General Partner

By: Hercules Technology Growth Capital, Inc.,

its Manager

 

Signature:

/s/ Ben Bang

 

Print Name:

Ben Bang

 

Title:

Associate General Counsel

 

 

 